Opinion issued February 25, 2010.
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00812-CV
———————————
CHANEL HALL, Appellant
V.
DEPARTMENT
OF FAMILY & PROTECTIVE SERVICES, Appellee

 

 
On Appeal from the 315th District Court 
Harris County, Texas

Trial Court Case No. 2008-00272J
 

 
MEMORANDUM OPINION
          Appellant
has filed a motion to dismiss the appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).




          All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and C. Higley.